Citation Nr: 1000023	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, including as secondary 
to exposure to herbicide agents and as secondary to service-
connected diabetes mellitus, Type II (DM).  

2.  Entitlement to service connection for poor circulation in 
the upper and lower extremities, including as secondary to 
exposure to herbicide agents and as secondary to service-
connected DM.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to 
April 1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  In his 
February 2006 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the RO.  He was 
scheduled for a hearing in July 2008; however, prior to his 
hearing, the Veteran contacted the RO and requested that his 
hearing be rescheduled.  Subsequently, in a December 2009 
written brief presentation, the Veteran's representative 
noted that, to date, the Veteran had not been re-scheduled 
for a hearing and indicated that the Veteran still wished to 
have his hearing rescheduled.  Accordingly, the Veteran's 
hearing before a Veteran's Law Judge should be rescheduled.  
Since the RO is responsible for scheduling hearings before 
the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO 
before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


